Per Curiam:
The order appealed from is reversed, and the motion for a bill of particulars granted to the extent of requiring defendant to furnish particulars of the amounts claimed to have been paid to or on behalf of plaintiff over and above the amounts admitted by plaintiff as alleged in paragraph X of the complaint, and also of the sums claimed to have been paid by defendant to complete the work left uncompleted by plaintiff, without costs to either party in this court or at Special Term. Present — Ingraham, P. J., McLaughlin, Laughlin Clarke and Scott, JJ. Order reversed and motion granted to the extent stated in opinion, without costs to either party. Order to be settled on notice.